DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending in this office action and presented for examination. Claims 4, 12, and 18-20 are newly amended by the response received February 5, 2021. 

Examiner notes that the substitute specification labeled as clean, received February 5, 2021, does not appear to be clean; see, for example, paragraph [00298].

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In [00298] as amended, line 1, “data1930” should be “data 1930”. 

Drawings
The drawings are objected to because:
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake." However, Figures 12A (1240) and 12B (1240) each contain reference characters that are neither underlined nor associated with lead lines.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “prevents the branch predictor from predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core” in lines 8-11. However, it is indefinite as to whether a) based on software executed in a less privileged predictor mode by any of the at least one logical core, the branch predictor is prevented from predicting the target instruction of the indirect branch instruction for the first logical core (such that no branch prediction is performed for the indirect branch instruction), or b) predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core is prevented (but predicting the target instruction based on some other consideration is not prevented).
Claims 2-8 are rejected for failing to alleviate the rejection of claim 1 above. Note that claims 2-4 and 7-8 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 3 recites the limitation “the indirect branch instruction executed in an enclave” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 4 recites the limitation “the indirect branch instruction executed in a system-management mode” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 9 recites the limitation “prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction for the first logical core based on 
Claims 10-16 are rejected for failing to alleviate the rejection of claim 9 above. Note that claims 10-12 and 15-16 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 11 recites the limitation “the indirect branch instruction executed in an enclave” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 12 recites the limitation “the indirect branch instruction executed in a system-management mode” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 17 recites the limitation “prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction for the first logical core based on software executed in the less privileged predictor mode by any of the at least one logical core” in 
Claims 18-24 are rejected for failing to alleviate the rejection of claim 17 above. Note that claims 18-20 and 23-24 recite further language of analogous grammatical construction that is also indefinite for analogous reasons. 

Claim 19 recites the limitation “the indirect branch instruction executed in an enclave” in line 3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 20 recites the limitation “the indirect branch instruction executed in a system-management mode” in line 3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 7-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles (Performance Insights to Intel® Hyper-Threading Technology) in view of Bonzini (Reading privileged memory with a side-channel | Hacker News).
Consider claim 1, Valles discloses a processor core (page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series) comprising: at least one logical core (page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1); a branch predictor to predict a target instruction (page 2, last paragraph, branch mispredict) of an indirect branch instruction (page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; Examiner submits that it is inherent that the aforementioned architectures comprise a predictable indirect branch instruction); an instruction execution pipeline (page 2, execution pipeline of processors based on Intel® Core™ microarchitecture) to perform at least one data fetch operation (page 2, data to be fetched from cache or memory); and a model specific register (page 2,  for each thread, the processor maintains a separate, complete architectural state that includes its own set of registers as defined by the Intel 64 architecture).
To any extent to which Valles does not implicitly disclose the aforementioned at least one data fetch operation being for the aforementioned target instruction in particular, Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective 

On the other hand, Bonzini discloses a branch predictor to predict a target instruction of an indirect branch instruction (page 12, indirect branch predictor); and a model specific register to store an indirect branch restricted speculation bit (page 12, chicken bit to disable indirect branch prediction) that, when set after a transition to a more privileged predictor mode, prevents the branch predictor from predicting the target instruction of the indirect branch instruction based on software executed in a less privileged predictor mode (page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonzini with the invention of Valles in order to increase security. Alternatively, this modification merely entails the combination of prior art elements (the architecture of Valles, and the security features of Bonzini) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that the teachings of Bonzini, when applied to the invention of Valles (entailing logical cores), results in the overall claim limitations. 

Consider claim 2, the overall combination discloses the at least one logical core is a plurality of logical cores, and a respective indirect branch restricted speculation bit being set in the model specific register for a logical core of the plurality of logical cores prevents the branch predictor from predicting the target instruction of the indirect branch instruction for the logical core of the plurality of logical cores based on software executed by the other of the plurality of logical cores (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).

Consider claim 7, the overall combination discloses the indirect branch restricted speculation bit (Bonzini, page 12, chicken bit to disable indirect branch prediction) being set before the transition to the more privileged predictor mode prevents the branch predictor from predicting the target instruction for the first logical core based on software executed, before the transition, in the less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors 

Consider claim 8, the overall combination discloses the indirect branch restricted speculation bit (Bonzini, page 12, chicken bit to disable indirect branch prediction) being set after the transition to the more privileged predictor mode also prevents the branch predictor from predicting the target instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core for a later, second transition of the first logical core to the more privileged predictor mode (Bonzini, page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).

Consider claim 9, Valles discloses transitioning a first logical core of at least one logical core of a processor core of a processor to a more privileged predictor mode from a less privileged predictor mode (page 1, the discussion here refers to Intel® 64 architecture, with 
To any extent to which Valles does not implicitly disclose the aforementioned at least one data fetch operation being for the aforementioned target instruction in particular, Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the aforementioned at least one data fetch operation being for the aforementioned target instruction in particular, as this implementation is “obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success — given that one of ordinary skill in the art before the effective filing date 
However, Valles does not disclose setting an indirect branch restricted speculation bit for the first logical core in the aforementioned model specific register of the aforementioned processor after the aforementioned transitioning of the aforementioned first logical core to the aforementioned more privileged predictor mode to prevent the aforementioned branch predictor of the aforementioned processor from predicting the aforementioned target instruction of the 
On the other hand, Bonzini discloses setting an indirect branch restricted speculation bit in a model specific register of a processor after transitioning to a more privileged predictor mode to prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction based on software executed in a less privileged predictor mode (page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonzini with the invention of Valles in order to increase security. Alternatively, this modification merely entails the combination of prior art elements (the architecture of Valles, and the security features of Bonzini) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that the teachings of Bonzini, when applied to the invention of Valles (entailing logical cores), results in the overall claim limitations. 

Consider claim 10, the overall combination discloses the at least one logical core is a plurality of logical cores, further comprising setting a respective indirect branch restricted speculation bit being set in the model specific register for a logical core of the plurality of logical cores to prevent the branch predictor from predicting the target instruction of the indirect branch instruction for the logical core of the plurality of logical cores based on software executed by the 

Consider claim 15, the overall combination discloses setting of the indirect branch restricted speculation bit in the model specific register (Bonzini, page 12, chicken bit to disable indirect branch prediction) after the transitioning to the more privileged predictor mode prevents the branch predictor from predicting the target instruction for the first logical core based on software executed, before the transitioning, in the less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1). 

Consider claim 16, the overall combination discloses the setting of the indirect branch restricted speculation bit (Bonzini, page 12, chicken bit to disable indirect branch prediction) in the model specific register after the transitioning to the more privileged predictor mode also prevents the branch predictor from predicting the target instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core for a later, second transition of the first logical core to the more privileged predictor mode (Bonzini, page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles and Bonzini as applied to claims 1 and 9 above, and further in view of Lee et al. (Lee) (Inferring Fine-grained Control Flow Inside SGX Enclaves with Branch Shadowing).
Consider claim 3, the combination thus far discloses the branch predictor is prevented from predicting the target instruction, for the indirect branch instruction executed in a more privileged predictor mode, based on software executed in a less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, indirect branch predictor; page 12, chicken bit 
However, the combination thus far does not disclose that the indirect branch is executed in an enclave and the software is executed outside the enclave.
On the other hand, Lee discloses preventing branch prediction for a branch executed in an enclave based on software executed outside an enclave (page 567, whenever an enclave context switch (via the EENTER, EEXIT, or ERESUME instructions or AEX) occurs, the processor needs to flush the BTB and BPU states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Valles and Bonzini in order to preclude attacks against software executed in enclaves in particular. Alternatively, this modification merely entails the combination of prior art elements (Lee’s enclaves, and the security feature of the combination of Valles and Bonzini) according to known methods (that which is applicable to the kernel and non-kernel mode of the combination of Valles and Bonzini being analogously applicable to enclave and non-enclave code of Lee) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Lee’s teaching of preventing branch prediction for a 

Consider claim 11, the combination thus far discloses preventing the branch predictor from predicting the target instruction, for the indirect branch instruction executed in a more privileged predictor mode, based on software executed in a less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).
However, the combination thus far does not disclose that the indirect branch is executed in an enclave and the software is executed outside the enclave.
On the other hand, Lee discloses preventing branch prediction for a branch executed in an enclave based on software executed outside an enclave (page 567, whenever an enclave context switch (via the EENTER, EEXIT, or ERESUME instructions or AEX) occurs, the processor needs to flush the BTB and BPU states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Valles and .

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles and Bonzini as applied to claims 1 and 11 above, and further in view of Smith et al. (Smith) (US 20030009692).
Consider claim 4, the combination thus far discloses the branch predictor is prevented from predicting the target instruction, for the indirect branch instruction executed in a more privileged predictor mode, based on software executed in a less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating 
However, the combination thus far does not disclose that the indirect branch is executed in a system-management mode after a system-management interrupt, and the software is executed in the system-management mode.
On the other hand, Smith discloses a privileged mode of operation being a System Management Mode (SMM), wherein the SMM is entered via a system management interrupt, and wherein the privileged mode is not visible to other processes ([0040], lines 2-6, an exemplary privileged mode of operation, well known to those of ordinary skill in the art, is the System Management Mode (SMM). Entry into the SMM is initiated through a system management interrupt (SMI); [0040], lines 7-8, a privileged mode is defined as a mode of operation not visible to other processes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the combination of Valles and Bonzini in order to preclude attacks against software executed in SMM in particular. Alternatively, this modification merely entails the combination of prior art elements (Smith’s SMM, and the security feature of the combination of Valles and Bonzini) according to known methods (that which is applicable to the kernel and non-kernel mode of the combination of Valles and Bonzini being analogously applicable to SMM and non-SMM of Smith) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s teaching of a privileged mode of operation being a System Management Mode (SMM), wherein the SMM is entered via a system management interrupt, and wherein the privileged mode is not visible to other processes, when 

Consider claim 12, the combination thus far discloses preventing the branch predictor from predicting the target instruction, for the indirect branch instruction executed in a more privileged predictor mode, based on software executed in a less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).
However, the combination thus far does not disclose that the indirect branch is executed in a system-management mode after a system-management interrupt, and the software is executed in the system-management mode.
On the other hand, Smith discloses a privileged mode of operation being a System Management Mode (SMM), wherein the SMM is entered via a system management interrupt, and wherein the privileged mode is not visible to other processes ([0040], lines 2-6, an exemplary privileged mode of operation, well known to those of ordinary skill in the art, is the System Management Mode (SMM). Entry into the SMM is initiated through a system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the combination of Valles and Bonzini in order to preclude attacks against software executed in SMM in particular. Alternatively, this modification merely entails the combination of prior art elements (Smith’s SMM, and the security feature of the combination of Valles and Bonzini) according to known methods (that which is applicable to the kernel and non-kernel mode of the combination of Valles and Bonzini being analogously applicable to SMM and non-SMM of Smith) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Smith’s teaching of a privileged mode of operation being a System Management Mode (SMM), wherein the SMM is entered via a system management interrupt, and wherein the privileged mode is not visible to other processes, when applied to the combination of Valles and Bonzini, which entails a security feature to preclude a privileged mode from being visible to other processes, results in the overall claim limitation.

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles and Bonzini as applied to claims 1 and 9 above, and further in view of Naveh et al. (Naveh) (US 20060143485).
Consider claim 5, the combination thus far discloses a set indirect branch restricted speculation bit for the first logical core in the model specific register (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or 
On the other hand, Naveh discloses clearing a bit prior to entering a sleep state ([0031], lines 2-5, the voltage levels provided to processor 102 in power state C5 may be sufficiently low enough to cause processor 102 to lose its operating context; [0021], lines 3-22, an operating context may refer to the information used by the processor to execute instructions at a given point in time. For example, a processor may have a data path comprising one or more execution units, registers, and the communication paths between them. Examples of execution units may include arithmetic logic units (ALUs) or shifters. The registers may include data registers and control registers. Examples of registers may include a program counter (PC), an interrupt address register (IAR), a program status register (PSR), an instruction register (IR), memory address register (MAR), memory data register (MDR), and so forth. The PSR, for example, may contain all the status flags for a machine, such as interrupt enable, condition codes, and so forth. The information stored in the registers and execution units of a processor data path at a given point in time may represent the current operating context for a processor. In addition, any data in the caches and other on-chip arrays/memories used by the processor may comprise part of the operating context as well. The embodiments are not limited in this context).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Naveh with the combination of Valles and Bonzini in order to reduce power consumption. Alternatively, this modification merely entails the combination of prior art elements (Naveh’s clearing a bit prior to entering a sleep state, and the indirect branch restricted speculation bit of the combination of Valles and Bonzini) according to known methods (that which is applicable to the bit of Naveh being analogously applicable to the indirect branch restricted speculation bit in particular of the combination of Valles and Bonzini) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 6, the overall combination discloses the processor core is to re-set the cleared indirect branch restricted speculation bit for the first logical core in the model specific register after wakeup from the sleep state (Naveh, [0040], lines 1-9, In one embodiment, processor 102 may be restored to its operational state in response to the CONTEXT_RESTORE signal. For example, the voltage for processor 102 may be returned to normal operating levels. The internal variables for processor 102 may be initialized, and the saved operating context may be restored from memory 212 and/or memory 120, 148. If needed, additional arrays may be restored from the memory units to complete restoration operations; Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the 

Consider claim 13, the combination thus far discloses a set indirect branch restricted speculation bit for the first logical core in the model specific register (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1) but does not disclose clearing the aforementioned bit prior to entering a sleep state.
On the other hand, Naveh discloses clearing a bit prior to entering a sleep state ([0031], lines 2-5, the voltage levels provided to processor 102 in power state C5 may be sufficiently low enough to cause processor 102 to lose its operating context; [0021], lines 3-22, an operating context may refer to the information used by the processor to execute instructions at a given point in time. For example, a processor may have a data path comprising one or more execution 
Naveh’s teaching reduces power consumption (Naveh, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Naveh with the combination of Valles and Bonzini in order to reduce power consumption. Alternatively, this modification merely entails the combination of prior art elements (Naveh’s clearing a bit prior to entering a sleep state, and the indirect branch restricted speculation bit of the combination of Valles and Bonzini) according to known methods (that which is applicable to the bit of Naveh being analogously applicable to the indirect branch restricted speculation bit in particular of the combination of Valles and Bonzini) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 14, the overall combination discloses  re-setting the cleared indirect branch restricted speculation bit for the first logical core in the model specific register after .

Claims 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles (Performance Insights to Intel® Hyper-Threading Technology) in view of Bonzini (Reading privileged memory with a side-channel | Hacker News) in view of Examiner’s Official Notice.
Consider claim 17, Valles discloses transitioning a first logical core of at least one logical core of a processor core of a processor to a more privileged predictor mode from a less privileged predictor mode (page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 
To any extent to which Valles does not implicitly disclose the aforementioned at least one data fetch operation being for the aforementioned target instruction in particular, Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the aforementioned at least one data fetch operation being for the aforementioned target instruction in particular, as this implementation is “obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success — given that one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that any instruction can be a target instruction, 
However, Valles does not disclose setting an indirect branch restricted speculation bit for the first logical core in the aforementioned model specific register of the aforementioned processor after the aforementioned transitioning of the aforementioned first logical core to the aforementioned more privileged predictor mode to prevent the aforementioned branch predictor of the aforementioned processor from predicting the aforementioned target instruction of the aforementioned indirect branch instruction for the aforementioned logical core based on software 
On the other hand, Bonzini discloses setting an indirect branch restricted speculation bit in a model specific register of a processor after transitioning to a more privileged predictor mode to prevent a branch predictor of the processor from predicting a target instruction of an indirect branch instruction based on software executed in a less privileged predictor mode (page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonzini with the invention of Valles in order to increase security. Alternatively, this modification merely entails the combination of prior art elements (the architecture of Valles, and the security features of Bonzini) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that the teachings of Bonzini, when applied to the invention of Valles (entailing logical cores), results in the overall claim limitations. 
However, the combination thus far does not disclose a non-transitory machine readable medium that stores code that when executed by a machine causes the machine to perform the aforementioned steps.
On the other hand, Examiner takes Official Notice of a non-transitory machine readable medium that stores code that when executed by a machine causes the machine to perform steps.


Consider claim 18, the overall combination discloses the at least one logical core is a plurality of logical cores, further comprising setting a respective indirect branch restricted speculation bit being set in the model specific register for a logical core of the plurality of logical cores to prevent the branch predictor from predicting the target instruction of the indirect branch instruction for the logical core of the plurality of logical cores based on software executed by the other of the plurality of logical cores (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).

Consider claim 23, the overall combination discloses setting of the indirect branch restricted speculation bit in the model specific register (Bonzini, page 12, chicken bit to disable 

Consider claim 24, the overall combination discloses the setting of the indirect branch restricted speculation bit (Bonzini, page 12, chicken bit to disable indirect branch prediction) in the model specific register after the transitioning to the more privileged predictor mode also prevents the branch predictor from predicting the target instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core for a later, second transition of the first logical core to the more privileged predictor mode (Bonzini, page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles, Bonzini, and Examiner’s Official Notice as applied to claim 17 above, and further in view of Lee et al. (Lee) (Inferring Fine-grained Control Flow Inside SGX Enclaves with Branch Shadowing).
Consider claim 19, the combination thus far discloses preventing the branch predictor from predicting the target instruction, for the indirect branch instruction executed in a more privileged predictor mode, based on software executed in a less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).

On the other hand, Lee discloses preventing branch prediction for a branch executed in an enclave based on software executed outside an enclave (page 567, whenever an enclave context switch (via the EENTER, EEXIT, or ERESUME instructions or AEX) occurs, the processor needs to flush the BTB and BPU states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Valles, Bonzini, and Examiner’s Official Notice in order to preclude attacks against software executed in enclaves in particular. Alternatively, this modification merely entails the combination of prior art elements (Lee’s enclaves, and the security feature of the combination of Valles, Bonzini, and Examiner’s Official Notice) according to known methods (that which is applicable to the kernel and non-kernel mode of the combination of Valles, Bonzini, and Examiner’s Official Notice being analogously applicable to enclave and non-enclave code of Lee) to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Lee’s teaching of preventing branch prediction for a branch executed in an enclave based on software executed outside an enclave, when applied to the combination of Valles, Bonzini, and Examiner’s Official Notice, results in the overall claim limitation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles, Bonzini, and Examiner’s Official Notice as applied to claim 17 above, and further in view of Smith et al. (Smith) (US 20030009692).
Consider claim 20, the combination thus far discloses preventing the branch predictor from predicting the target instruction, for the indirect branch instruction executed in a more privileged predictor mode, based on software executed in a less privileged predictor mode by any of the at least one logical core (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core including the Intel Core i7 Processor and the Intel Xeon processor 5500 series; page 1, Intel HT Technology allows one physical processor core to present two logical cores to the operating system, which allows it to support two threads at once. The key hardware mechanism underlying this capability is an extra architectural state supported by the hardware, as shown in Figure 1).
However, the combination thus far does not disclose that the indirect branch is executed in a system-management mode after a system-management interrupt, and the software is executed in the system-management mode.
On the other hand, Smith discloses a privileged mode of operation being a System Management Mode (SMM), wherein the SMM is entered via a system management interrupt, and wherein the privileged mode is not visible to other processes ([0040], lines 2-6, an exemplary privileged mode of operation, well known to those of ordinary skill in the art, is the System Management Mode (SMM). Entry into the SMM is initiated through a system management interrupt (SMI); [0040], lines 7-8, a privileged mode is defined as a mode of operation not visible to other processes). 
.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valles, Bonzini, and Examiner’s Official Notice as applied to claim 17 above, and further in view of Naveh et al. (Naveh) (US 20060143485).
Consider claim 21, the combination thus far discloses a set indirect branch restricted speculation bit for the first logical core in the model specific register (Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here 
On the other hand, Naveh discloses clearing a bit prior to entering a sleep state ([0031], lines 2-5, the voltage levels provided to processor 102 in power state C5 may be sufficiently low enough to cause processor 102 to lose its operating context; [0021], lines 3-22, an operating context may refer to the information used by the processor to execute instructions at a given point in time. For example, a processor may have a data path comprising one or more execution units, registers, and the communication paths between them. Examples of execution units may include arithmetic logic units (ALUs) or shifters. The registers may include data registers and control registers. Examples of registers may include a program counter (PC), an interrupt address register (IAR), a program status register (PSR), an instruction register (IR), memory address register (MAR), memory data register (MDR), and so forth. The PSR, for example, may contain all the status flags for a machine, such as interrupt enable, condition codes, and so forth. The information stored in the registers and execution units of a processor data path at a given point in time may represent the current operating context for a processor. In addition, any data in the caches and other on-chip arrays/memories used by the processor may comprise part of the operating context as well. The embodiments are not limited in this context).
Naveh’s teaching reduces power consumption (Naveh, [0020]).


Consider claim 22, the overall combination discloses  re-setting the cleared indirect branch restricted speculation bit for the first logical core in the model specific register after wakeup from the sleep state (Naveh, [0040], lines 1-9, In one embodiment, processor 102 may be restored to its operational state in response to the CONTEXT_RESTORE signal. For example, the voltage for processor 102 may be returned to normal operating levels. The internal variables for processor 102 may be initialized, and the saved operating context may be restored from memory 212 and/or memory 120, 148. If needed, additional arrays may be restored from the memory units to complete restoration operations; Bonzini, page 12, indirect branch predictor; page 12, chicken bit to disable indirect branch prediction; page 12, disabling indirect branch prediction (and thus speculation after indirect branches) while in kernel mode, or flushing the indirect branch predictor on kernel mode entry; Valles, page 1, the discussion here refers to Intel® 64 architecture, with particular emphasis on Intel processors based on the Nehalem core .

Response to Arguments
Applicant on page 10 argues: ‘As noted in MPEP 707.07(d), "[t]he examiner should, as a part of the first Office action on the merits, identify any claims which he or she judges, as presently recited, to be allowable and/or should suggest any way in which he or she considers that rejected claims may be amended to make them allowable" (emphasis added). Applicant respectfully requests suggestions regarding allowability including claim amendment suggestions. Providing this prescribed guidance is in the interest of compact prosecution.’
While the Bonzini reference discloses a chicken bit to disable indirect branch prediction, Examiner notes that there may be particular ways of disabling indirect branch prediction in response to a bit being set that are disclosed in the instant specification (see [00135]-[00136]) that may not be disclosed by at least Bonzini. 

Applicant on page 10 argues: “Applicant submits that the amendments in this response overcome the objections in the Office action.”
In view of the aforementioned amendments, the previously presented objections to the specification are withdrawn.


Applicant on page 10 argues: “Applicant has submitted replacement drawings with changes requested by the Examiner.”
In view of the aforementioned replacement drawings, most of the previously presented objections have been alleviated — see the Drawings section above for the remaining objection. 

Applicant on page 11 argues: ‘However, the Office action in a) and b) in the quote above has taken Applicant's claim language and re-ordered it. There is no finding or reasoning explaining why one of ordinary skill in the art would have re-ordered the Applicant's claim language. The Applicant's claim language in its original order is definite. If the Office maintains these rejections, the Applicant requests the Office explicitly indicate the level of ordinary skill in the art that these rejections are based on. Rejection of similar claim language is traversed for analogous reasons.’
However, Examiner has provided two reasonable interpretations of the cited limitation to show why the limitation is indefinite. Applicant does not elaborate on why the claim language is instead definite, or elaborate on why one (or both) of the two provided interpretations would be unreasonable. Examiner notes that the rejection is based on how one of ordinary skill in the art would interpret the claim language.

Applicant on page 12 argues: ‘However, "an indirect branch instruction" is recited in independent claim 1 that dependent claim 3 depends on, and "an enclave" includes the proper antecedent basis of "an". Rejections of dependent claims 11 and 19 are traversed for analogous reasons.’
However, while an indirect branch instruction has indeed been recited in claim 1, it was not previously recited that the indirect branch instruction was executed in an enclave. As such, “the indirect branch instruction executed in an enclave” does not have antecedent basis. Examiner recommends reciting something akin to “wherein the indirect branch instruction is executed in an enclave” earlier in claim 3 (such as immediately after “[t]he processor of claim 1”). 

Applicant on page 13 argues: “The Office action merely cut and pasted the claims with brief citations at the ends of certain lines. No clearly articulated reasoning is provided explaining why the citations are believed to disclose each and every element of these claims, nor are the citations mapped to each and every element of the claims. As such, Applicant cannot reasonably determine which elements of the claims are believed to correspond with the citations in this Office action.”
Examiner submits that one of ordinary skill in the art would readily recognize how the citations map to each and every element of the claims. Applicant does not appear to cite particular elements of the claim for which the corresponding citation is unclear. 

Applicant on page 13 argues: ‘Also, Applicant refers to the USPTO's Awareness Workshop examination guidance and training materials titled "Best Practices in Compact 
Examiner submits that no large blocks of text in the reference were cited. Applicant does not appear to provide any specific examples of large blocks of text in the reference being associated with a claim limitation. 

Applicant across pages 13-14 argues: ‘For example, pages 10-13 of the Office action do not clearly articulate a prima facie case of obviousness. As one example, the Applicant traverses "that it is inherent that the aforementioned architectures comprise a predictable indirect branch instruction". As another example, the Applicant traverses "that it is inherent that the aforementioned architectures comprise data prefetching". As yet another example, the Applicant traverses "that it is inherent that the aforementioned architectures comprise instructions that fetch data before performing an operation". As another example, the Applicant traverses "that it is inherent that the aforementioned architectures comprise a more privileged mode and a less privileged mode". MPEP § 2112(IV) states "[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic." and "[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Applicant submits that each of the inherency allegations are not proven under a sufficient rationale or 
However, Examiner did provide a basis in fact and/or technical reason to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Valles discloses particular Intel architectures, which inherently comprise the (basic) features cited above. Applicant does not appear to provide any proof or rationale alongside the traversals that these Intel architectures do not inherently comprise the aforementioned features. Examiner notes that the instant Applicant is “Intel Corporation” and the Information Disclosure Statements cite various Intel references directed to Intel architectures, including a 5038-page reference submitted on February 10, 2021 entitled “Intel 64 and IA-32 Architectures Software Developer's Manual Combined Volumes: 1, 2A, 2B, 2C, 2D, 3A, 3B, 3C, 3D and 4”.

Applicant on page 14 argues: ‘As one example, the Applicant traverses that "it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the aforementioned at least one data fetch operation being for the aforementioned target instruction in particular, as this implementation is 'obvious to try' - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success - given that one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that any instruction can be a target instruction, and an instruction that fetches data is one type of instruction." As another example, the Applicant traverses "that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the target instruction to be executed twice (such that a data fetch operation 
However, Applicant does not appear to address Examiner’s specific rationales. For example, Applicant does not address why executing more than one instance of an instruction by a processor across its operation would not have a reasonable expectation of success, and would not be part of a finite number of identified, predictable solutions of performing an operation of an instruction twice. 

Applicant on page 15 argues: ‘As one example, the Office action makes the unsupported conclusion that "[t]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonzini with the invention of Valles in order to increase security." But does not offer a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention.’


Applicant across pages 15-16 argues: ‘As another example, the rationale alleged here appears to be MPEP § 2143(I)(A) "Combining prior art elements according to known methods to yield predictable results" which states: … As to (1) above, the Office action has not clearly articulated a finding that the prior art included each element claimed, e.g., because the citations of the alleged combination are not mapped to each and every element of the claims.’
However, Applicant does not appear to argue particular elements of the claim that are unaddressed. 

Applicant on page 16 argues: “As to (2) above, the Office action has not clearly articulated a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. The Office action does not clearly articulate which element(s) of Bonzini would somehow be combined with the cited portions of Valles, and does not clearly articulate what known methods would be used to combine the cited portions of Valles and Bonzini. Further, the Office action does not clearly articulate that in combination, each element merely performs the same function as it does separately.”
However, Examiner submits that one of ordinary skill in the art would readily recognize that each element merely performs the same function as it does separately, the methods used to 

Applicant on page 16 argues: ‘As to (3) above, the Office action has not clearly articulated a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable. On page 13 (and similarly on pages 17-18 and 34), the Office action makes the unsupported conclusion, with no clearly articulated finding, that "[t]t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bonzini with the invention of Valles in order to increase security." Additionally, as noted above in reference to (2), the Office action does not clearly articulate what is combined or how it is combined by known methods.’
However, the Office Action conveyed that the security features of Bonzini (which were cited) were being combined with the architecture of Valles (which was cited). Applicant does not appear to provide specific rationale for why one of ordinary skill in the art would not be able to implement a bit to disable indirect branch prediction in Valles. Applicant does not provide specific rationale for why implementing a bit to disable indirect branch prediction into Valles would not lead to a predictable result of Valles having a bit to disable indirect branch prediction.

Applicant on page 18 argues: ‘MPEP § 2121 states "[w]here a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack 
Examiner submits that Bonzini teaches that which it is cited as teaching. Examiner submits that one of ordinary skill in the art would understand how to make and use a chicken bit to disable indirect branch prediction (or a bit to disable processor features in general) without undue experimentation. Examiner notes that MPEP § 2121 also states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability”; however, Applicant does not appear to provide evidence or rationale for why a person of ordinary skill in the art would not be able to implement a chicken bit to disable indirect branch prediction. 

Applicant across pages 18-19 argues: ‘As another example, the Bonzini comment alleges that "there is also a chicken bit to disable indirect branch prediction", but in sharp contrast, Applicant's independent claim 1 recites "a model specific register to store an indirect branch restricted speculation bit for a first logical core of the at least one logical core that, when set after a transition of the first logical core to a more privileged predictor mode, prevents the branch predictor from predicting the target instruction of the indirect branch instruction for the first logical core based on software executed in a less privileged predictor mode by any of the at least one logical core" and independent claims 9 and 17 recite "setting an indirect branch restricted 
However, the prior art rejection does not rely on Bonzini alone to teach the entirety of the aforementioned claimed subject matter. In addition, Applicant does not appear to address the entirety of the citations of Bonzini provided by Examiner, such as the citation disclosing kernel mode and the entering thereof. 

Applicant on page 19 argues: ‘As yet another example, the alleged combination does not recite a "model specific register". It appears that the Office action is taking Official notice here. Applicant submits that these allegations are not "capable of instant and unquestionable demonstration as being well- known" and are thus improper (see, e.g., MPEP §2144.03). "It is never appropriate to rely solely on common knowledge in the art without evidentiary support in the record as the principal evidence upon which a rejection was based." See Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 Ahlert, 424 F.2d at 1092, 165 USPQ 421.’
However, both Bonzini and Valles are cited as teaching a model specific register. Examiner additionally notes that it is inherent that the processors cited in Valles contain a model specific register. Moreover, even if Examiner did take Official Notice of a “model specific register”, Applicant does not provide any proof or rationale for why a “model specific register” is not "capable of instant and unquestionable demonstration as being well-known". Examiner notes 

Applicant on page 19 argues: ‘As another example, the Office action takes Official notice of "a non-transitory machine readable medium that stores code that when executed by a machine causes the machine to perform steps". Applicant submits that these allegations are not "capable of instant and unquestionable demonstration as being well-known" and are thus improper (see, e.g., MPEP §2144.03). "It is never appropriate to rely solely on common knowledge in the art without evidentiary support in the record as the principal evidence upon which a rejection was based." See Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697; Ahlert, 424 F.2d at 1092, 165 USPQ 421.’
However, Applicant does not provide any proof or rationale for why "a non-transitory machine readable medium that stores code that when executed by a machine causes the machine to perform steps" is not "capable of instant and unquestionable demonstration as being well-known". 

Dependent claim 24 (the sole claim on page 107 of the application as filed) was inadvertently omitted from the previous office action. Dependent claim 24 (a non-transitory machine readable medium claim otherwise reciting the same subject matter as apparatus claim 8 and method claim 16) has been addressed in the instant office action in the same manner as the aforementioned apparatus claim 8 and method claim 16 were addressed in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KEITH E VICARY/Primary Examiner, Art Unit 2182